Citation Nr: 0527066	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 
percent for left hip pain due to traumatic arthritis, status-
post surgical repair.

2.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of left ankle injury.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971 and from August 1979 to June 1967.  The veteran 
also had unverified service from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2002 and December 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. The veteran's left hip disability is not manifested by 
ankylosis or fracture of shaft or anatomical neck of femur 
with nonunion with loose motion.

2.  The veteran's left ankle is not ankylosed.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for a left hip disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5250, 5254, 5255 (2004).

2.  The criteria for a disability evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271 (2004).

3.  The criteria for a grant of entitlement to TDIU have not 
been met.  38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

With respect to the issue of entitlement to an evaluation in 
excess of 60 percent for left hip pain and TDIU, in March 
2002, the RO sent a letter to the veteran advising him what 
evidence was required to substantiate his claims.  The letter 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the March 2002 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to either send information describing 
additional evidence or the evidence itself to VA.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the March 2002 notice letter, 
which preceded the October 2002 rating decision, satisfies 
the timing element of the Pelegrini decision for the 
veteran's claims on appeal.  

The Board notes that a separate notice letter specifically 
advising the veteran what evidence was required to 
substantiate his claim for increased rating for his left 
ankle disability was not provided to the veteran.  However, 
in February 2003, the RO provided the veteran with 
correspondence outlining the duty-to-assist requirements of 
the VCAA and advising him what evidence was required to 
substantiate his claim for service connection for his left 
ankle injury and informing him to either send information 
describing additional evidence or the evidence itself to VA.  
In addition, the veteran was advised, by virtue of a detailed 
May 2005 statement of the case (SOC), issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for an 
increased rating.  The Board, therefore, believes that 
appropriate notice has been given in this case.  The 
veteran's representative has responded to the RO 
communication with additional argument on a VA Form 646, thus 
curing (or rendering harmless) any previous omissions.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records. VA treatment 
records, and private medical records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in connection with his claims.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.    

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting higher ratings for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

a.	Left Hip Pain

The veteran's service-connected left hip disability is 
currently rated as 60 percent disabling under Diagnostic 
Codes 5255.  38 C.F.R. § 4.71a.  According to the Schedule 
for Rating Disabilities under Diagnostic Code 5255, a 60 
percent rating is assigned for fracture of the femur surgical 
neck with false joint, and for nonunion of the femur with 
loose motion, weight bearing preserved with aid of brace.  An 
80 percent rating is warranted for fracture of femur shaft or 
anatomical neck with nonunion and loose motion.  See 38 
C.F.R. § 4.71a.

A September 2002 VA examination report noted that the veteran 
complained of pain and stiffness on a daily basis but denied 
swelling, heat, redness, instability or giving way of left 
hip.  The veteran denied periods of flare-up but reported 
that his symptoms were precipitated by activity, changes in 
weather, walking for prolonged distances, and aggravated in 
his work as a maintenance worker for a department store.  The 
veteran also denied use of crutch, brace, cane or corrective 
shoe.  He denied further injury or surgery to his left hip.  
On physical examination there was no evidence of swelling, 
pain on palpation or erythema.  Range of motion was grossly 
decreased with severe pain with flexion to 50 degrees, 
extension to 15 degrees, abduction to 20 degrees, adduction 
to 10 degrees, internal rotation to 20 degrees and external 
rotation to 25 degrees.  The impression was left hip pain 
very likely secondary to degenerative arthritis secondary to 
trauma.  Physical examination is grossly abnormal and x-ray 
of the left hip demonstrates well-preserved joint space 
status post surgery.  Symptoms are very likely secondary to 
traumatic arthritis. 

A May 2004 VA examination report noted that the veteran 
reported that there were some days that he could not stand up 
due to pain in the hip which is present all the time.  He 
reported intermittent sharp shooting pains and numbness in 
his hip and upper leg.  The examiner noted that the veteran 
walked with a limp and used a cane.  The veteran reported 
difficulty getting in and out of his car and having to use an 
automatic transmission.  He reported that he could not put on 
his socks and had to wear slide-on shoes.  The veteran 
complained of pain at night in his hip and reported that bad 
weather made his hip hurt worse.

Physical examination of the veteran revealed a 30 cm scar on 
his left hip from the upper lateral thigh around the hip to 
the mid-gluteus.  The veteran demonstrated hip flexion to 80 
degrees on the left which caused pain and the veteran held 
his breath.  Internal rotation and external rotation was 
markedly limited on the left and caused pain.  X-rays of the 
left hip showed exuberant callus formation, and fusing of the 
femur and ilium.  Impression was traumatic arthritis, left 
hip, status post surgical repair with significant residual 
complaints of pain and marked limitation of motion with x-ray 
evidence of fusion of the femur and ilium.

An 80 percent evaluation under Diagnostic Code 5255 is not 
warranted because nonunion with loose motion of the femur has 
not been shown. 

Hip disabilities can also be rated under other diagnostic 
codes.  Intermediate ankylosis of the hip warrants a 70 
percent disability rating and unfavorable ankylosis of the 
hip warrants a 90 percent disability rating under Diagnostic 
Code 5250; flail joint of the hip warrants an 80 percent 
disability rating under Diagnostic Code 5254.  38 C.F.R. Part 
4.  However, there is no indication of flail hip joint or 
ankylosis in the instant case. Thus, Diagnostic Codes 5250 
and 5254 are not for application.

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
No neurological deficits attributable to the service-
connected left hip disability have been shown on medical 
examination.  At the May 2004 VA examination, peripheral 
reflexes at the knee and posterior tibial areas were equal 
bilaterally.  The examiner noted that the veteran had good 
peripheral pulses in both posterior tibial and dorsalis pedis 
area.  Touch sensation was normal bilaterally.

The Board has considered whether an increased evaluation is 
warranted due to additional functional limitation from pain 
on use or during flare-ups.  However, there is no basis on 
which the Board may assign an even higher rating for pain, 
since it has been held that the standards of DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995) do not apply when a veteran is 
at the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  



b.	Residuals of Left Ankle Injury

Initially, the Board notes that by rating decision dated in 
June 2003, service connection for residual of left ankle 
injury was granted.  A 10 percent rating was assigned from 
November 8, 2002, and a 20 percent rating was assigned from 
June 1, 2003.  Entitlement to temporary total disability 
evaluations under 38 C.F.R. § 4.30 were also granted for the 
periods March 13, 2003 to May 31, 2003, August 7, 2003 to 
September 30, 2003, and June 10, 2004 to July 31, 2004. 

The veteran's service-connected left ankle disability is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5271.  38 C.F.R. § 4.71a.  According to the Schedule 
for Rating Disabilities under Diagnostic Code 5271, a 10 
percent rating is warranted for moderate limitation of motion 
of the ankle and a 20 percent rating is warranted for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The May 2004 VA examination report noted that the veteran 
presented in April 1986 with left ankle pain, initially 
diagnosed as a sprain but subsequently as a subclinical talar 
fracture with calcification of the talofibular ligament.  He 
subsequently underwent excision of an osteochondral mass of 
the left talofibular ligament in October 1986 and while he 
was in a short leg cast following that surgery, he was 
involved in a head-on collision in which he was an unbelted 
driver.  The veteran had a fusion of his left ankle in March 
2003 with a subsequent refusion in August 2003.  The veteran 
reported pain at night in his ankle and that he must keep his 
left foot propped up.  He also reported that bad weather made 
his ankle hurt worse.  

Physical examination of the veteran demonstrated that his 
left ankle failed to reach zero degrees dorsiflexion by 8 
degrees but on passive dorsiflexion the veteran could reach 8 
degrees with pain.  Plantar flexion was 8 degrees.  There was 
absence of the lateral malleolus on the left due to removal 
of his osteochondroma mass and his ankle fusions.  X-rays of 
the left ankle showed calcaneal talar fusion with bone 
screws.  Impression was residuals, left ankle injury, status 
post subtalar effusion with residual pain, swelling, and 
evidence of fusion although according to the veteran would 
require repeat surgery in June.

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5271 contemplates marked 
limited motion of the ankle.  This is the maximum schedular 
evaluation assignable under Diagnostic Code 5271.  

The Board notes that the veteran's left ankle disability may 
also be evaluated based on ankylosis under Diagnostic Code 
5270.  Diagnostic Code 5270 provides for assignment of a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  In the absence of 
ankylosis, a higher evaluation is not warranted.

The Board has considered whether an increased evaluation is 
warranted due to additional functional limitation from pain 
on use or during flare-ups.  Thus, while the May 2004 VA 
examiner noted that the veteran's activity was markedly 
limited by pain, the Board finds that there has been no 
demonstration of additional functional impairment comparable 
to ankylosis in plantar flexion more than 40 degrees, 
dorsiflexion more than 10 degrees, or abduction, adduction, 
inversion, or eversion deformity, so as to warrant the next 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
The left ankle does not display an exceptional disability 
picture. 

III.	TDIU

The veteran's service-connected disabilities include left hip 
pain due to traumatic arthritis, status post surgical repair, 
evaluated as 60 percent disabling; residuals of left ankle 
injury, status post left subtalar fusion, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, at a noncompensable 
rate.  His combined service-connected disability rating is 70 
percent.  

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  Thus, the veteran meets the percentage criteria of 
38 C.F.R. § 4.16(a).  

The veteran reported a high school education and that his 
last job, which he held until September 2002, was as a 
maintenance man for a department store.  On a Social Security 
Administration work history report, the veteran stated that 
he was a parts puller and manager in an automobile salvage 
company from June 1987 until February 1995, a warehouse 
laborer at a satellite sales office from July 1995 to 
February 1996, an automobile detailer and laborer for a car 
dealership from March 1997 to February 2001.  The Board notes 
that at the May 2004 VA examination, the examiner stated that 
the veteran's activities were noted to be markedly limited by 
the pain and exacerbated by any physical activity and, 
therefore, has prevented him from gainful employment since 
October 2002.  The examiner also stated that the limitations 
markedly affect the veteran's ability to perform heavy and 
light manual labor, although he likely could perform 
sedentary activities.  Based on the physician's opinion, it 
is not possible to conclude that the veteran's service-
connected disability causes total unemployability.  
  
(Continued on next page)





ORDER

Entitlement to an evaluation in excess of 60 percent for left 
hip pain due to traumatic arthritis, status-post surgical 
repair, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of left ankle injury is denied.

Entitlement to a total rating based on individual 
unemployability is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


